Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed on 06/03/2022.
Status of claims:
Claims 1, 10, and 18 are amended.
Claims 1-20 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to the last rejection has been considered but are moot because the new ground of rejection.

Claim Objections
Claims 1, 10-11, and 18 are objected to because of the following informalities:  
	- Claims 1, 10, and 18 recite the term “which”. It is unclear what Applicant refers by the term “which”, only what refers by which should set forth in the claimed. Clarification is suggested.
	- Claim 11 recites the phrase “…object storage device;”, which should be recited as “…object storage device.”. Correction is suggested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2020/0192899), herein after Joshi, in view of Tekade et al. (US 2013/03396430), herein after “Tekade”.
As per claim 1, Joshi discloses a method comprising: 
	- receiving from a client device, a data object for storage within an object storage system (pars. [0092] and [0129], receiving the job identifier from the storage manager and a set of job metadata, wherein Data agent may receive control information such as commands to transfer copies of data objects and/or metadata to one or more media agents, and pars. [0401]-[0403],  receive a query response from the storage manager responsive to providing the first storage manager query to the storage manager, wherein the process is implemented by a data agent within a client computing system);
	- performing a first hash on the data object to determine a placement group for the data object, the placement group being associated with a plurality of object storage devices within the object storage system (pars. [0371]-[0373], [0392], and [0401], [0077], generates a hash of the query, wherein the hash is generated based on the unique identifier and wherein the process is performed from the client computing system to the secondary storage system using references, priorities, rules, and/or criteria that specify how client computing devices (or groups) may utilize system resources including data objects and/or characteristics associated with the data objects); 
	- storing the data object on the object storage device (pars. [0138]-[0139], data objects are stored in storage devices);
	- autoscaling the object storage device based on active compute jobs associated with data objects stored on the object storage device (pars. [0007], [0088], and [0301], the distributed backup management enables the information management system to be scaled to support a greater number of client devices and enhance scalability and improve system performance, wherein the data agent determines whether an active job identifier exists for the client computing device and may include determining whether the job identifier available to the client computing device has expired, wherein it may use the job identifier for multiple jobs).
            However, Joshi fails to explicitly disclose performing at least one subsequent hash on tenant profile data associated with the data object to determine an object storage device of the plurality of object storage devices on which to store the data object
            Meanwhile, Tekade discloses performing at least one subsequent hash on tenant profile data associated with the data object to determine an object storage device of the plurality of object storage devices on which to store the data object (par. [0165], identifying the object (volume) in the primary storage pool by name, and the combination of name and operation (snapshot) determines that the snapshot provider should be invoked, pars. [0261] and [0271], generating new hashes, wherein all higher objects are stored only new hashes H.sub.3, H.sub.4, H.sub.5, H.sub.6, H.sub.7 being emitted into the output stream, and pars. [0212], [0241], [0244], storing Resource Profiles that provide a mapping between logical storage pool names and actual storage pools, wherein the object/handle mapper reads the incoming object, requests hashes to be generated by the Data Hash Generator, grouped together into chunks and stores the data to Persistent Data Storage and the handle to the Persistent Handle Management Index). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the disclosures and features of Joshi to include the features performing at least one subsequent hash on tenant profile data associated with the data object to determine an object storage device of the plurality of object storage devices on which to store the data object as disclosed by Tekade for the purpose of improve the movement of the data between storage pools and disaster locations utilizing underlying device capabilities, post-deduplicated application data, and recognizing data changes slowly over time. 

As per claim 2, Joshi further discloses autoscaling the object storage device comprises maintaining a tenant reference count, the tenant reference count indicating how many tenants currently have active compute jobs associated with the data objects stored on the object storage device (pars. [0007] and [0088], the distributed backup management enables the information management system to be scaled to support a greater number of client devices and enhance scalability and improve system performance, pars. [0301] and [0406],  wherein the data agent determines whether an active job identifier exists for the client computing device and may include determining whether the job identifier available to the client computing device has expired, wherein it may use the job identifier for multiple jobs).
As per claim 3, Joshi further discloses designating additional computing resources to the object storage device as the tenant count increases (pars. [0210], information management policy is a "provisioning policy," which can include preferences, priorities, rules, and/or criteria that specify how client computing devices (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth, wherein data quotas for particular client computing devices (e.g., a number of gigabytes that can be stored monthly, quarterly or annually). Storage manager or other components may enforce the provisioning policy, If a client computing device exceeds a quota, a budget for the client computing device may be adjusted, par. [0172], wherein the system calculates and/or store signatures (e.g., hashes or cryptographically unique IDs) corresponding to the individual source data portions and compare the signatures to already-stored data signatures,) 
As per claim 4, Joshi further discloses releasing resources for the object storage device in response to the tenant count decreasing (pars. [0210], information management policy is a "provisioning policy," which can include preferences, priorities, rules, and/or criteria that specify how client computing devices (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth, wherein data quotas for particular client computing devices. Wherein storage manager or other components may enforce the provisioning policy, If a client computing device exceeds a quota, a budget for the client computing device may be adjusted, [0172] In order to streamline the comparison process, system 100 may calculate and/or store signatures (e.g., hashes or cryptographically unique IDs) corresponding to the individual source data portions and compare the signatures to already-stored data signatures,)
As per claim 5, Joshi further discloses shutting down the object storage device if there are no tenants with active compute jobs associated with the data objects stored on the object storage device (par. [0084]).As per claim 6, Joshi further discloses the at least one additional hash is performed on information of the tenant profile data that indicates a division within a tenant organization (pars. [0371]-[0373] and [0405]- [0406], [0210]).As per claim 7, Joshi further discloses performing another hash on the tenant profile data on information of the tenant profile data that indicates a subdivision within the tenant organization (par. [0172] and [0220], and [0401]).As per claim 8, Joshi further discloses the object storage device comprises a virtual machine (par. [0073). As per claim 9, Joshi further discloses the object storage device comprises a container (par. [0234]). As per claim 10, Joshi discloses a method comprising: 
	- receiving from a client device, a data object for storage within an object storage system (pars. [0092] and [0129], receiving the job identifier from the storage manager and a set of job metadata, wherein Data agent may receive control information such as commands to transfer copies of data objects and/or metadata to one or more media agents, and pars. [0401]-[0403],  receive a query response from the storage manager responsive to providing the first storage manager query to the storage manager, wherein the process is implemented by a data agent within a client computing system);
	- storing the data object on the object storage device (pars. [0138]-[0139], data objects are stored in storage devices);
	- autoscaling the object storage device based on active compute jobs associated with data objects stored on the object storage device (pars. [0007], [0088], and [0301], the distributed backup management enables the information management system to be scaled to support a greater number of client devices and enhance scalability and improve system performance, wherein the data agent determines whether an active job identifier exists for the client computing device and may include determining whether the job identifier available to the client computing device has expired, wherein it may use the job identifier for multiple jobs).
            However, Joshi fails to explicitly disclose performing a plurality of hashes on the data object tenant profile data associated with the data object to determine an object storage device of a plurality of object storage devices on which to store the data object.
            Meanwhile, Tekade discloses performing a plurality of hashes on the data object tenant profile data associated with the data object to determine an object storage device of a plurality of object storage devices on which to store the data object (par. [0165], identifying the object (volume) in the primary storage pool by name, and the combination of name and operation (snapshot) determines that the snapshot provider should be invoked, pars. [0261] and [0271], generating new hashes, wherein all higher objects are stored only new hashes H.sub.3, H.sub.4, H.sub.5, H.sub.6, H.sub.7 being emitted into the output stream, and pars. [0212], [0241], [0244], storing Resource Profiles that provide a mapping between logical storage pool names and actual storage pools, wherein the object/handle mapper reads the incoming object, requests hashes to be generated by the Data Hash Generator, grouped together into chunks and stores the data to Persistent Data Storage and the handle to the Persistent Handle Management Index). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the disclosures and features of Joshi to include the feature performing a plurality of hashes on the data object tenant profile data associated with the data object to determine an object storage device of a plurality of object storage devices on which to store the data object as disclosed by Tekade for the purpose of improve the movement of the data between storage pools and disaster locations utilizing underlying device capabilities, post-deduplicated application data, and recognizing data changes slowly over time. 
As per claim 11, Joshi further discloses performing the plurality of hashes comprises performing a first hash on the data object to determine a placement group associated with the plurality of object storage devices (pars. [0371]-[0373], [0392], and [0401], [0077], generates a hash of the query, wherein the hash is generated based on the unique identifier and wherein the process is performed from the client computing system to the secondary storage system using references, priorities, rules, and/or criteria that specify how client computing devices (or groups) may utilize system resources including data objects and/or characteristics associated with the data objects). As per claim 12, Tekade further discloses performing the plurality of hashes further comprises performing a second hash on information in the tenant profile data that identifies a tenant (pars. [0261] and [0271], generating new hashes, wherein all higher objects are stored only new hashes H.sub.3, H.sub.4, H.sub.5, H.sub.6, H.sub.7 being emitted into the output stream, and pars. [0212], [0241], [0244], storing Resource Profiles that provide a mapping between logical storage pool names and actual storage pools, wherein the object/handle mapper reads the incoming object, requests hashes to be generated by the Data Hash Generator, grouped together into chunks and stores the data to Persistent Data Storage and the handle to the Persistent Handle Management Index).As per claim 13, Tekade discloses performing the plurality of hashes further comprises performing a third hash (pars. [0261] and [0271]). Joshi further discloses a third hash on information in the tenant profile data that identifies a division of an organization associated with the tenant (pars. [0392], [0386], [0113] and [0077).As per claim 14, Tekade discloses Joshi discloses performing the plurality of hashes further comprises performing a fourth hash (pars. [0261] and [0271]). Joshi further discloses performing a fourth hash on information in the tenant profile data that identifies a subdivision of the organization associated with the tenant (par. [0172] and [0220], and [0401]).
As per claim 15, Joshi discloses maintaining a number of tenants that have active compute jobs associated with data objects stored in the one of the plurality of object storage devices (pars. [0007] and [0088], the distributed backup management enables the information management system to be scaled to support a greater number of client devices and enhance scalability and improve system performance, par. [0301] and [0406],  wherein the data agent determines whether an active job identifier exists for the client computing device and may include determining whether the job identifier available to the client computing device has expired, wherein it may use the job identifier for multiple jobs).As per claim 16, Joshi further discloses in response to determining that the number of tenants has increased, assigning more computing resources to the one of the plurality of object storage devices (pars. [0210] and [0172], information management policy is a "provisioning policy," which can include preferences, priorities, rules, and/or criteria that specify how client computing devices (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth, wherein data quotas for particular client computing devices (e.g., a number of gigabytes that can be stored monthly, quarterly or annually).  Storage manager or other components may enforce the provisioning policy, If a client computing device exceeds a quota, a budget for the client computing device may be adjusted)As per claim 17, Joshi further discloses in response to determining that the number of tenants has decreased, decreasing computing resources assigned to the one of the plurality of object storage devices (par. [0084]). As per claim 18, Joshi discloses a system comprising: 
a processor (par. [0004]); and 
a memory comprising machine readable instructions that when executed by the processor (par. [0066], cause the system to: 
	- receive from a client device, a data object for storage within an object storage system (pars. [0092] and [0129], receiving the job identifier from the storage manager and a set of job metadata, wherein Data agent may receive control information such as commands to transfer copies of data objects and/or metadata to one or more media agents, and pars. [0401]-[0403],  receive a query response from the storage manager responsive to providing the first storage manager query to the storage manager, wherein the process is implemented by a data agent within a client computing system);
	- perform a first hash on the data object to determine a placement group for the data object, the placement group being associated with a plurality of object storage devices within the object storage system (pars. [0371]-[0373] and [0405]- [0406], Generates a hash of the query, each query may be associated with a unique identifier, wherein the hash may be generated based on the unique identifier, par. [0401], wherein a backup job that backs up data from the client computing system to the secondary storage system or a restore job that restores data from the secondary storage system to the client computing system; [0210], including preferences, priorities, rules, and/or criteria that specify how client computing devices 102 (or groups thereof) may utilize system resources, such as available storage on cloud storage and/or network bandwidth); 
	- storing the data object on the object storage device (pars. [0138]-[0139], data objects are stored in storage devices); and 
	- scale the object storage device based on active compute jobs associated with data objects stored on the object storage device (pars. [0007], [0088], and [0301], the distributed backup management enables the information management system to be scaled to support a greater number of client devices and enhance scalability and improve system performance, wherein the data agent determines whether an active job identifier exists for the client computing device and may include determining whether the job identifier available to the client computing device has expired, wherein it may use the job identifier for multiple jobs).
            However, Joshi fails to explicitly disclose perform at least one subsequent hash on tenant profile data associated with the data object to determine an object storage device of the plurality of object storage devices on which to store the data object.
            Meanwhile, Tekade discloses perform at least one subsequent hash on tenant profile data associated with the data object to determine an object storage device of the plurality of object storage devices on which to store the data object (par. [0165], identifying the object (volume) in the primary storage pool by name, and the combination of name and operation (snapshot) determines that the snapshot provider should be invoked, pars. [0261] and [0271], generating new hashes, wherein all higher objects are stored only new hashes H.sub.3, H.sub.4, H.sub.5, H.sub.6, H.sub.7 being emitted into the output stream, and pars. [0212], [0241], [0244], storing Resource Profiles that provide a mapping between logical storage pool names and actual storage pools, wherein the object/handle mapper reads the incoming object, requests hashes to be generated by the Data Hash Generator, grouped together into chunks and stores the data to Persistent Data Storage and the handle to the Persistent Handle Management Index). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the disclosures and features of Joshi to include the feature perform at least one subsequent hash on tenant profile data associated with the data object to determine an object storage device of the plurality of object storage devices on which to store the data object as disclosed by Tekade for the purpose of improve the movement of the data between storage pools and disaster locations utilizing underlying device capabilities, post-deduplicated application data, and recognizing data changes slowly over time. 

As per claim 19, , Joshi further discloses wherein to scale the object storage device, the system is further to maintain a tenant reference count, the tenant reference count indicating how many tenants currently have active compute jobs associated with the data objects stored on the object storage device (pars. [0007] and [0088], the distributed backup management enables the information management system to be scaled to support a greater number of client devices and enhance scalability and improve system performance, par. [0301] and [0406],  wherein the data agent determines whether an active job identifier exists for the client computing device and may include determining whether the job identifier available to the client computing device has expired, wherein it may use the job identifier for multiple jobs). As per claim 20, Joshi further discloses the system is further to shut down the object storage device if there are no tenants with active compute jobs associated with the data objects stored on the object storage device (par. [0084]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loan T. Nguyen whose telephone number is (571) 270-3103.  The examiner can normally be reached on Monday and Thursday- Friday, from 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOAN T NGUYEN/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165